Case 1:15-cv-04845-FB-CLP Document 248 Filed 08/23/21 Page 1 of 2 PageID #: 11889




  August 23, 2021                                                         Michael F. Buchanan
                                                                          Partner
                                                                          (212) 336-2350
                                                                          mfbuchanan@pbwt.com
  By Electronic Filing

  The Honorable Frederic Block
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     Bagley, et al. v. N.Y. State Dep't of Health, et al., 15-cv-4845 (E.D.N.Y.)

  Dear Judge Block:

                  We represent Plaintiffs Michelle Bagley, Gary Milline, Hamilton Smith, Marcella
  Urban, and Sharan Harper in the above-referenced action. We write jointly with Defendants
  New York State Department of Health (“DOH”) and Howard Zucker (together, “Defendants”) to
  inform the Court that the parties have reached the framework for a potential settlement to resolve
  Plaintiffs’ claims in the above-captioned litigation. Because the parties will require additional
  time to finalize the terms of their potential settlement agreement and obtain the necessary
  administrative approvals from both DOH and, potentially, the federal Centers for Medicare &
  Medicaid Services (“CMS”) in order to execute such an agreement, the parties jointly request a
  six-month adjournment of all deadlines in this matter, including the pre-trial conference and trial
  currently scheduled for September 3 and September 20, 2021 respectively, in order to
  accomplish those tasks.

                  By way of background, Plaintiffs seek declaratory and injunctive relief with
  respect to New York Department of Health’s administration of its Nursing Home Transition and
  Diversion (“NHTD”) program. Because the NHTD program is a Medicaid waiver program
  administered by DOH, it is subject to a panoply of federal and state regulations. Accordingly,
  although the parties have been engaged in good-faith settlement discussions over the last several
  weeks—and have made significant progress towards a workable agreement—drafting and
  executing a final settlement agreement will require the review and approval of a number of
  stakeholders in the state and federal government. In light of these approval requirements, even if
  the parties were able to finalize the remaining terms of their settlement agreement within the next
  few days, it likely would not be possible to obtain all necessary approvals and signatures for that
  agreement before the trial in this matter is scheduled to commence on September 20, 2021.

                  Furthermore, given that Plaintiffs are represented by pro bono counsel and
  Defendants are represented by the State Attorney General’s office, the parties are mindful of the
  significant resources involved in continuing to simultaneously work towards a meaningful
  resolution, a process which has involved numerous meetings among the various stakeholders,
Case 1:15-cv-04845-FB-CLP Document 248 Filed 08/23/21 Page 2 of 2 PageID #: 11890




  The Honorable Frederic Block
  August 23, 2021
  Page 2

  while also preparing for a complex, class-action trial. In particular, several of the parties’ key
  witnesses have been instrumental to the settlement progress made thus far, but their continued
  involvement in the settlement process will be limited by the demands of trial preparation in the
  coming weeks, which will hamper resolution of this matter. The parties thus believe it would be
  in their best interests to dedicate their full attention and resources to reaching a resolution over
  the next few weeks. While the parties hope to reach a resolution on injunctive relief within a
  matter of weeks,1 and to obtain any necessary approvals from DOH and CMS within the next
  few months, we are requesting a six-month adjournment of all current deadlines, subject to the
  Court’s other commitments, out of an abundance of caution. The parties believe that setting a
  control date for the trial six months from now will ensure that the parties remain focused on
  reaching a final resolution of this matter well before that time.

                  If the Court would like to discuss this joint request, the parties respectfully request
  that the Court schedule a telephonic conference this week (and in advance of the September 3,
  2021 pre-trial conference), subject to the Court’s availability.

                                                             Respectfully submitted,




                                                             Michael F. Buchanan

  cc:    (by ECF)
         All Counsel of Record




  1
    Once the parties are in full agreement on injunctive relief, it will also be necessary to then turn
  to attorneys’ fees and costs.
